Cadhoon, J.,
delivered the opinion of the court.
The land was in the country and subject to government suryey. The assessment and the tax collector’s conveyance were of “lot 17, in S. E. i of S. W. I, section 18, township 7, range 8 east.” This description is of property unknown to the governmental surveys or maps. It is shown that it was not within any municipal corporation and it is shown that no such lot or description of property was of record in any public office. At the *104time of the sale, and. at the expiration of the day for redemption, the sheriff certainly could not have found any such property. The tax collector’s conveyance furnishes no pointer by which any person could have found the land. It turns out, as a matter of fact, that a private individual had platted for his own private purposes this property out of his own land, or what he thought ivas his oavu land. This was absolutely unknown to the owner, and it was never placed upon record until after the impetration of these proceedings.

Affirmed.